                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 MICHAEL VOGT,
 on behalf of himself and all others
 similarly situated,

                Plaintiff,

        v.                                                No. 2:16-cv-04170-NKL

 STATE FARM LIFE
 INSURANCE COMPANY,

                Defendant.

                                            ORDER

       By an opinion entered June 26, 2020, the Eighth Circuit reversed in part this Court’s order

on Plaintiffs’ motion for an award of prejudgment interest (Doc. 377) and remanded “for

reconsideration, consistent with th[e] analysis” in that opinion. Vogt v. State Farm Life Ins. Co.,

963 F.3d 753, 777 (8th Cir. 2020). Now, following remand, Plaintiffs have filed a motion for

application of prejudgment interest consistent with the Eighth Circuit’s opinion. Doc. 423. State

Farm Life Insurance Company opposes the motion for prejudgment interest, arguing that the

Eighth Circuit opinion does not compel an award of prejudgment interest, but instead leaves open

issues concerning Plaintiffs’ entitlement to prejudgment interest, and that those threshold issues

warrant denial of prejudgment interest.

       For the reasons discussed below, Plaintiffs’ motion for prejudgment interest is granted.




        Case 2:16-cv-04170-NKL Document 440 Filed 11/17/20 Page 1 of 10
  I.   DISCUSSION

              a. Whether the Eighth Circuit’s Ruling
                 Requires an Award of Prejudgment Interest

       The first question before the Court is the scope of the prejudgment issue following remand

by the Eighth Circuit. Plaintiffs argue that the Eighth Circuit has “held ‘that the policy holders are

entitled to prejudgment interest at the contractual rate of 4% up until the date of judgment . . . .’”

Doc. 431, p. 2 (quoting Vogt, 963 F.3d at 776). State Farm, in contrast, contends that the Eighth

Circuit did not rule that the Court must award Plaintiffs prejudgment interest because the Eighth

Circuit did not address the issue of whether damages were liquidated. State Farm argues that, “[i]f

the Eighth Circuit had resolved these threshold issues, it would have remanded with direction to

award prejudgment interest,” and that, instead, the Eighth Circuit only reversed and remanded “for

reconsideration consistent with [its] analysis.” Doc. 430, p. 5.

       In its June 26, 2020 opinion, the Eighth Circuit decided the prejudgment issue as follows:

       Although we conclude the district court correctly denied Vogt’s request for
       prejudgment interest at the statutory rate, Vogt is entitled to prejudgment interest
       at the 4% rate contained in the contract. . . . We agree with Vogt that the
       policyholders are entitled to prejudgment interest at the contractual rate of 4% up
       until the date of judgment, not merely up until the date of termination or surrender.
       We further agree with Vogt that the damages model does not include the 4% interest
       rate beyond the date of termination or surrender of a given policy. Because the
       damages model does not include prejudgment interest for the entire time up until
       judgment, the district court erroneously denied Vogt’s motion for an award of
       prejudgment interest. Accordingly, we reverse and remand to the district court for
       reconsideration of the motion, consistent with this analysis.

Vogt, 963 F.3d at 776–77. The Eighth Circuit did not reference, let alone address, State Farm’s

argument that Plaintiffs were not entitled to prejudgment interest because the damages were not

liquidated.

       State Farm argues that, because Plaintiffs’ opening brief on the cross-appeal did not ask

the Eighth Circuit to determine that the damages were liquidated, that issue was not before the



                                                  2
        Case 2:16-cv-04170-NKL Document 440 Filed 11/17/20 Page 2 of 10
Eighth Circuit and could not have been resolved by the Court. Plaintiffs did argue in their opening

brief that “the issue should be remanded for the district court to decide if the claims were

liquidated.” Plaintiffs’ Answer Brief and Principal Brief on Cross-Appeal, filed in Eighth Circuit

April 2, 2019, at 72. However, in its response on appeal, State Farm expressly argued, inter alia,

that Plaintiffs were not entitled to prejudgment interest because “the record establishes as a matter

of law that damages were not liquidated.” State Farm Response and Reply, filed in Eighth Circuit

June 3, 2019, p. 52. Plaintiffs replied that “the issue of whether damages were liquidated should

be decided by the district court in the first instance on remand because the district court is most

familiar with the record on how damages were calculated.” Plaintiffs’ Reply, filed in Eighth

Circuit June 25, 2019, p. 3. Still, Plaintiffs stated, “Because State Farm has asked this Court to

decide this issue, . . . plaintiffs address it here.” Id. The issue thus was briefed by both parties

before the Eighth Circuit.

        “The matter of what questions may be taken up and resolved for the first time on appeal is

one left primarily to the discretion of the courts of appeals, to be exercised on the facts of individual

cases.” Singleton v. Wulff, 428 U.S. 106, 121 (1976). In the June 26, 2020 opinion, the Eighth

Circuit framed the prejudgment issue as follows:

        On cross-appeal, Vogt asserts that the district court erred by denying prejudgment
        interest, arguing that a Missouri statute mandates prejudgment interest on
        liquidated claims for breach of contract, which is the type of claim the class
        pursued, and that the same statute applies to conversion claims. Vogt contends that
        the district court erroneously determined that the policy precluded the award of
        prejudgment interest at the statutory rate, and, at the very least, should have
        awarded prejudgment interest by utilizing the 4% rate included in the policy.
        “Whether the district court had authority to grant prejudgment interest is a question
        of state law which we review de novo.” Transit Cas. Co. v. Selective Ins. Co. of
        Se., 137 F.3d 540, 546 (8th Cir. 1998). “In a diversity case, the question of
        prejudgment interest is a substantive one, controlled by state law[,]” here, Missouri
        law. Emmenegger v. Bull Moose Tube Co., 324 F.3d 616, 624 (8th Cir. 2003).

Vogt, 963 F.3d at 775–76.



                                                   3
         Case 2:16-cv-04170-NKL Document 440 Filed 11/17/20 Page 3 of 10
        The Eighth Circuit’s statement of the prejudgment-interest issue indicates that it considered

the argument that the claims were liquidated. The Eighth Circuit’s ruling that “Vogt is entitled to

prejudgment interest at the 4% rate contained in the contract” thus seems a definitive ruling on the

subject that binds this Court. Although the Eighth Circuit did not expressly instruct the Court to

award prejudgment interest, but instead remanded with instructions to “reconsider[]the motion,

consistent with this analysis,” that instruction is entirely consistent with the express ruling that the

“the policyholders are entitled to prejudgment interest at the contractual rate of 4% up until the

date of judgment, not merely up until the date of termination or surrender.” On the other hand, to

interpret the Eighth Circuit’s instruction as State Farm urges would contradict the Eighth Circuit’s

express statement that “the policyholders are entitled to prejudgment interest . . . .” The Court

therefore concludes that the Eighth Circuit considered and resolved the arguments presented by

both sides concerning Plaintiffs’ entitlement to prejudgment interest in ruling that Plaintiffs “are

entitled to prejudgment interest at the contractual rate of 4% up until the date of judgment, not

merely up until the date of termination or surrender.” Vogt, 963 F.3d at 776.


            b. Even if the Eighth Circuit Did Not Resolve the Issue, the Court Still
               Would Conclude that Plaintiffs Are Entitled to Prejudgment Interest

                    1. Whether the Damages Were Liquidated

        If the question of whether the damages were liquidated were before the Court, the Court

would still find in favor of Plaintiffs on the issue.

        Missouri law mandates prejudgment interest on claims for breach of contract.

Mo.Rev.Stat. § 408.020. However, such prejudgment interest is available only on liquidated

damage claims. Macheca Transp. Co. v. Philadelphia Indem. Ins. Co., 737 F.3d 1188, 1196 (8th

Cir. 2013) (citing Mo.Rev.Stat. § 408.020). “In order to be liquidated so as to allow interest, a




                                                   4
         Case 2:16-cv-04170-NKL Document 440 Filed 11/17/20 Page 4 of 10
claim must be fixed and determined or readily determinable, but it is sufficient if the amount due

is ascertainable by computation or by a recognized standard.” Macheca, 737 F.3d at 1196.

       Assessing whether the damages are “readily determinable” and therefore liquidated

requires review of analogous case law. A dispute over liability does not preclude an award of

prejudgment interest. Columbia Mut. Ins. Co. v. Long, 258 S.W.3d 469, 480 (Mo. Ct. App. 2008).

Readily ascertainable damages also do not require “an exact calculation”—damages may be

ascertainable even where there is “a dispute over monetary value or the parties’ experts compute

different estimates of the loss.” Macheca, 737 F.3d at 1196 (quotation marks and citations

omitted). Prejudgment interest is available even when the plaintiff’s damages award is lower than

the amount he sought. See City of Sullivan v. Truckstop Restaurants, Inc., 142 S.W.3d 181, 195

(Mo. Ct. App. 2004) (“An award of less damages than requested does not prohibit an award of

prejudgment interest on the damages awarded.”). Moreover, a set-off defense that is itself

unliquidated does not preclude an award of prejudgment interest. See Travelers Prop. Cas. Ins.

Co. of Am. v. Nat’l Union Ins. Co. of Pittsburgh, Pa., 735 F.3d 993, 1005 (8th Cir. 2013) (stating

that, under Missouri law, “the fact that a defendant interposes counterclaims, setoffs, recoupment,

or defenses does not alter the fact that the amount claimed by the plaintiff is ‘ascertainable,’ even

though the amount of the defendant’s counterclaim, setoff, or recoupment may not itself be

reasonably ascertainable”); A.G. Edwards & Sons, Inc. v. Drew, 978 S.W.2d 386, 397 (Mo. Ct.

App. 1998) (“[T]he mere interposition of an unliquidated counterclaim or set-off does not

necessarily convert the liquidated claim into an unliquidated claim.”). In short, disputes as to

liability or the amount of damages owed do not alone preclude prejudgment interest.

       Plaintiffs argue that Macheca suggests that the crux of the issue is whether the defendant

can readily determine the damages owed at the time that they were owed. In that case, the Eighth




                                                 5
        Case 2:16-cv-04170-NKL Document 440 Filed 11/17/20 Page 5 of 10
Circuit affirmed the district court’s denial of prejudgment interest on plaintiff’s lost business

profits. The defendant did not have the knowledge concerning the plaintiff’s business and how it

was affected by the defendant’s breach of contract to determine the amount of damages. In

contrast, in the same case, the Eighth Circuit reversed the district court’s denial of prejudgment

interest on an award for property damages. The Eighth Circuit concluded that property damages

are readily ascertainable because they measure the value of replacing the property. Notably,

appraised value may vary—one appraiser may furnish a different valuation from another, disputes

about the condition of the property or the surroundings may arise, and such inputs may only be

resolved by the factfinder. Still, the Eighth Circuit held that the methodology for determining the

amount of the damages was not in dispute.

       The question in this case is whether the amount of damages—the overcharge, with

contractual interest thereon—was readily calculable by State Farm. Although State Farm claims

that the exact overcharge for any given class member was not readily ascertainable, the difference

between the purported cost of insurance that State Farm actually deducted and the cost of insurance

that State Farm should have charged was readily determinable. State Farm had in its possession—

at least in pricing mortality rates that State Farm disclosed to New Jersey regulators—the

information required to calculate the COI rate. The calculations that the jury accepted were based

on those pricing mortality rates that State Farm provided. Neither outside information nor

speculation was required for the proper COI calculation. In short, State Farm could have readily

determined the overcharge each month. Cf. Macheca, 737 F.3d at 1196 (finding that plaintiff’s

lost business income—which was uncertain and based on information not available to the

defendant—was not liquidated).




                                                6
        Case 2:16-cv-04170-NKL Document 440 Filed 11/17/20 Page 6 of 10
       State Farm argues that it could not have performed the calculation without expert opinion

and expert judgment, but State Farm is in the business of routinely performing actuarial

calculations of the kind involved in this case. The suggestion that outside expert opinion was

needed for State Farm to make calculations that it was contractually obligated to perform each

month, using the methodology that the Policy stated State Farm would use, based on information

that State Farm alone possessed, is unpersuasive.        The calculation was at least as readily

determinable as the replacement value of the property on which the Eighth Circuit awarded

prejudgment interest in Macheca.

       The fact that State Farm argued that the pricing mortality rates should have been pooled

and that they were entitled to set-off does not change the analysis. A dispute as to liability does

not render damages unliquidated. See Columbia Mut. Ins., 258 S.W.3d at 480 (“The mere fact that

a party denies liability or defends a claim against him, or even the existence of a bona fide dispute

as to the amount of the indebtedness, does not preclude recovery of interest.” (quotation marks and

citation omitted)). Furthermore, the law of the case establishes that the arguments concerning

pooling and set-off went to the inputs, not the methodology for calculating damages. In response

to State Farm’s arguments concerning pooling and set-off, Plaintiffs’ expert produced documents

showing how State Farm’s theories would change his damages calculation. State Farm argued that

Plaintiffs’ experts’ calculations constituted new expert opinion that was disclosed after the

deadline. However, the Court found that the expert’s new damages calculations constituted

summaries under Federal Rule of Evidence 1006, rather than new opinions that were disclosed too

late. The Eighth Circuit affirmed. Vogt, 963 F.3d at 771-72 (“In light of the fact that this case

involves complicated and voluminous data about the COI fees charged to numerous policyholders

over a significant period of time, the damages models are best characterized as summaries that




                                                 7
        Case 2:16-cv-04170-NKL Document 440 Filed 11/17/20 Page 7 of 10
Vogt introduced to better aid the jury in understanding the evidence at trial. As the district court

noted, the additional damages models utilized the same methodology and calculations as the

previously disclosed expert materials, differing only insofar as they altered assumptions to apply

the theories that State Farm’s expert presented.”) (emphasis added).

        Accordingly, the Court concludes that the contractual damages were liquidated.


                    2. Whether Plaintiffs Are Entitled to Prejudgment Interest Despite Not
                       Being Entitled to Prejudgment Interest on the Conversion Claim

        State Farm next argues that Plaintiffs failed to establish entitlement to prejudgment interest

because “regardless of whether he can establish entitlement to prejudgment interest under Section

408.020, Plaintiff must also comply with statutory requirements to obtain prejudgment interest for

his tort claims under Section 408.040” because the general verdict in the case encompassed both

tort and contract claims. There is no dispute that Plaintiffs are not entitled to prejudgment interest

on the tort claim itself.

        State Farm’s argument is premised on Schreibman v. Zanetti, 909 S.W.2d 692 (Mo. Ct.

App. 1995), where the Missouri Court of Appeals held that a plaintiff whose breach of contract,

conversion, and breach of partnership claims merged with a fraud claim was not entitled to

prejudgment interest. However, in Schreibman, the court concluded that the damages were not

liquidated. See id. at 704-705 (“The damages were not readily ascertainable; hence, the trial court

did not err in refusing to impose prejudgment interest.”). Therefore, the plaintiffs were not entitled

to prejudgment interest on the contract claim. For that reason, Schreibman is not on point.

Moreover, it would be illogical to conclude that Plaintiffs gave up their right to prejudgment

interest on their breach of contract claim because they also succeeded on a tort claim that did not

entitle them to prejudgment interest.




                                                  8
         Case 2:16-cv-04170-NKL Document 440 Filed 11/17/20 Page 8 of 10
           c. Calculation of Prejudgment Interest

       Plaintiffs’ expert has declared that the appropriate amount of prejudgment interest due to

class members is $4,521,674.38. State Farm challenges Plaintiffs’ calculation of interest only

insofar as it disputes whether class members whose policies were in force as of December 1,

2017—the last date of the policy-level data that State Farm produced, and therefore the last date

through which Plaintiffs’ expert calculated damages—are entitled to prejudgment interest. State

Farm argues that awarding such prejudgment interest would “impermissibly disturb[] the jury’s

damages award as to the current policyholders.” Doc. 430, p. 12. Plaintiffs, contend that, because

the verdict undisputedly did not include any interest from the time period between December 1,

2017 and June 6, 2018, when the judgment was entered, class members whose policies remained

in force after December 1, 2017 are entitled to prejudgment interest.

       As discussed above, the Eighth Circuit has ruled that “the policyholders are entitled to

prejudgment interest at the contractual rate of 4% up until the date of judgment, not merely up

until the date of termination or surrender.” Vogt, 963 F.3d at 776. Although this language does

not specifically address the situation of those whose policies were not terminated or surrendered,

it nonetheless clearly provides for “prejudgment interest . . . until the date of judgment” for “the

policyholders,” regardless of the status of their policy. As there is no dispute that those who held

policies that remained in force after December 1, 2017—the last date for the policy-level

transaction data that State Farm produced—were not awarded prejudgment interest (or

corresponding damages) from that date forward, those policyholders, like the other class members,

are entitled to prejudgment interest on the monies that the jury found were owed to them as of

December 1, 2017. See Missouri Rev. Statute § 408.020 (“Creditors shall be allowed to receive

interest at the rate of nine percent per annum, when no other rate is agreed upon, for all moneys

after they become due and payable, on written contracts . . . and for all other money due or to


                                                 9
        Case 2:16-cv-04170-NKL Document 440 Filed 11/17/20 Page 9 of 10
become due for the forbearance of payment whereof an express promise to pay interest has been

made.”); Doe Run Res. Corp. v. Certain Underwriters at Lloyd’s London, 400 S.W.3d 463, 477

(Mo. Ct. App. 2013) (“The award of prejudgment interest in a case in which damages are liquidated

is not a matter of court discretion; it is compelled.”).

        As Defendants have proffered no valid basis for rejecting any portion of Plaintiffs’ expert’s

calculation, the Court adopts Plaintiffs’ figures in awarding prejudgment interest.


 II.    CONCLUSION

        For the reasons explained above, Plaintiffs’ motion for prejudgment interest is granted.

Consistent with the Eighth Circuit’s rulings, the Court awards Plaintiffs prejudgment interest in

the amount of $4,521,674.38. The judgment shall be amended accordingly.

                                                           /s/ Nanette K. Laughrey
                                                           NANETTE K. LAUGHREY
                                                           United States District Judge

Dated: November 17, 2020
Jefferson City, Missouri




                                                  10
        Case 2:16-cv-04170-NKL Document 440 Filed 11/17/20 Page 10 of 10
